 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KATHLEEN HOLT, individually and on                   Case No.: 17cv2246-MMA (BLM)
     behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER GRANTING PLAINTIFF'S
13                                                        EX PARTE APPLICATION TO FILE
     v.                                                   DOCUMENT UNDER SEAL IN
14
                                                          SUPPORT OF REPLY TO MOTION
     NOBLE HOUSE HOTELS & RESORT,
15                                                        FOR CLASS CERTIFICATION
     LTD,
                                                          PURSUANT TO FED. R. CIV. P.
16                                    Defendant.          23(B)(2) AND 23(B)(3)
17
18                                                        [Doc. No. 57]
19
20         On October 2, 2018, Plaintiff Kathleen Holt (“Plaintiff”) filed an ex parte
21   application to file a one-page document containing personal and financial information
22   under seal in support of Plaintiff’s reply to the currently pending motion for class
23   certification. Doc. No. 57 at 2. Plaintiff has filed a redacted public version of the
24   document and has also lodged the proposed sealed document. Doc. Nos. 57-2, 58.
25   Defendant Noble House Hotels & Resort, Ltd (“Noble House”) does not oppose. See
26   Docket. For the reasons herein, the Court GRANTS Plaintiff’s ex parte application.
27         Courts have historically recognized a “general right to inspect and copy public
28   records and documents, including judicial records and documents.” Nixon v. Warner

                                                      1
                                                                                17cv2246-MMA (BLM)
 1   Commc’ns, Inc., 435 U.S. 589, 597 n.7 (1978). “Unless a particular court record is one
 2   ‘traditionally kept secret,’ a ‘strong presumption in favor of access is the starting point.”
 3   Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting
 4   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The
 5   presumption of access is ‘based on the need for federal courts, although independent—
 6   indeed, particularly because they are independent—to have a measure of accountability
 7   and for the public to have confidence in the administration of justice.” Ctr. for Auto
 8   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States
 9   v. Amodeo, 71 F.3d 1044, 1048 2d Cir. 1995)).
10         When a party moves to file under seal a motion or documents attached to a motion,
11   the focus is on the underlying motion and whether it is “more than tangentially related to
12   the underlying cause of action.” Ctr. for Auto Safety, 809 F.3d at 1099. If the motion is
13   more than tangentially related to the merits, the movant must show compelling reasons
14   for overcoming the presumption in favor of public access. See id. at 1096-99. The
15   compelling reason standard applies to a motion for class certification. Baker v. Seaworld
16   Entm’t, Inc., No. 14cv2129-MMA (AGS), 2017 WL 5029612, at *3 (S.D. Cal. Nov. 3,
17   2017). The party must present “articulable facts” identifying the interests favoring
18   continued secrecy, and show that these specific interests overcome “the presumption of
19   access by outweighing the public interest in understanding the judicial process.”
20   Kamakana, 447 F.3d at 1181.
21         Here, Plaintiff asserts that the document should be filed under seal because it lists
22   personal and financial information—including Plaintiff’s bank account number, the date
23   the account was opened, the name on the account, Plaintiff’s social security number,
24   personal address, telephone, and date of birth. Doc. No. 57 at 3; see Doc. No. 58. The
25   public version filed by Plaintiff properly redacts only the personal and financial
26   information. See Doc. No. 57-2. Federal Rule of Civil Procedure 5.2 provides that this
27   type of information should be partially redacted. See Fed. R. Civ. P. 5.2(a) (stating that
28   only the last four digits of a social-security number, the year of an individual’s birth, and

                                                   2
                                                                                 17cv2246-MMA (BLM)
 1   the last four digits of a financial account number may be included). However, Plaintiff
 2   seeks to redact the personal and financial information completely. See Doc. No. 57-2.
 3   The Court finds that even portions of this information could “become a vehicle for
 4   improper purposes” and justifies sealing the document. Kamakana, 447 F.3d at 1179. As
 5   such, the Court finds that Plaintiff has carried her burden of overcoming the strong
 6   presumption in favor of public access by articulating compelling reasons supported by
 7   specific factual findings, for sealing the document.
 8         Based on the foregoing, the Court GRANTS Plaintiff’s ex parte motion. Doc. No.
 9   57. The Clerk of Court is instructed to seal docket entry 58.
10         IT IS SO ORDERED.
11   Dated: October 3, 2018
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              17cv2246-MMA (BLM)
